                           UNITED STATES BANKRUPTCY COURT FOR
                           THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                              CHAPTER 13

 Drew Michael Kessler                                CASE NO. 1-18-bk-05072 -HWV

               Debtor(s)



                        MOTION TO REINSTATE DEBTOR’S CHAPTER 13 CASE


Upon consideration of the Debtor’s Motion to Reinstate Case, said Motion is hereby
GRANTED and the Debtor’s Chapter 13 case is reinstated.




 Dated: May 21, 2019                       By the Court,



                                          Henry W. Van Eck, Bankruptcy Judge   (JH)




Case 1:18-bk-05072-HWV         Doc 27 Filed 05/21/19 Entered 05/21/19 14:52:20        Desc
                               Main Document     Page 1 of 1
